Citation Nr: 1128617	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  06-11 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which, in pertinent part, granted service connection for osteoarthritis of the right knee and assigned an initial rating of 10 percent.  This rating also assigned a 10 percent rating for the Veteran's osteoarthritis of the left knee.  Both ratings were effective February 11, 2004.

These matters were remanded by the Board in January 2010.

In a March 2011 rating decision, service connection for left knee limitation of extension was granted and a separate initial rating 10 percent rating based upon limitation of extension was assigned, effective April 29, 2010.  Since the Veteran has not filed a notice of disagreement with this decision and the appeal period has not expired, this issue is not in appellate status.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to April 29, 2010, the Veteran's left knee disability was manifested by X-ray evidence of osteoarthritis with subjective complaints of effusion, locking, clicking, grinding and pain and flexion limited to 90 degrees at worst and extension limited to 5 degrees at worst; the record was negative for evidence of recurrent subluxation, instability, dislocated lunar cartilage, nonunion of the tibia and fibula, or ankylosis of the knee, or additional loss of range of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement.

2.  Since April 28, 2010, the Veteran's left knee disability has been manifested by X-ray evidence of osteoarthritis with subjective complaints of effusion, locking, clicking, grinding and pain and flexion limited to 95 degrees with pain and extension limited to 10 degrees; the record is negative for evidence of recurrent subluxation, instability, dislocated lunar cartilage, nonunion of the tibia and fibula, ankylosis of the knee, or additional loss of extension due to pain, fatigue, weakness or lack of endurance following repetitive movement.

3.  Since award of service connection, the Veteran's right knee disability was manifested by X-ray evidence of osteoarthritis, flexion limited to 113 degrees with pain beginning at 105 degrees, swelling and crepitus, and extension limited to 5 degrees; the record is negative for evidence of recurrent subluxation, instability, dislocated lunar cartilage, nonunion of the tibia and fibula, ankylosis of the knee, or additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 5258, 5160, 5261, 5262 (2010).

2.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.59, 4.71, 4.71a, DCs 5003, 5010, 5256, 5257, 5258, 5262.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements also apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006)  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

To the extent possible the notice required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before an initial decision on a claim for VA benefits. Pelegrini, 18 Vet. App. at 119-20.  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The United States Court of Appeals for Veterans Claims (Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The claim for a higher initial rating for the Veteran's right knee disability arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105 (West 2002).  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the Veteran's claim for a higher initial rating for his right knee disability.

The Veteran was provided with VCAA notice in a March 2004 letter with regards to his claim for an increased rating for a left knee condition  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  These letters provided proper preadjudication notice under Pelegrini.
   
The May 2004 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability has gotten worse based upon the author's knowledge and personal observations.  It also notified the Veteran that he may submit statements from his current or former employers.  

A December 2008 letter provided notice with regard to the remaining elements outlined in Vazquez-Flores, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to the December 2008 letter was cured by the readjudication of the claims in the December 2008 statement of the case (SOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records and VA treatment records have been obtained.  He has been afforded a multiple VA orthopedic examinations and a sufficient medical opinion has been obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  Although the Veteran has indicated his disagreement with the ratings assigned for his knee disabilities, he has not alleged that they have worsened since his last VA examination.

The Veteran has not completed additional authorization forms to allow VA to obtain any private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  Hence, the Board has no alternative but to adjudicate the Veteran's claims on the basis of the current record.

The Board remanded the instant claims in January 2010 to allow a VA orthopedic examination to be conducted to determine the current severity of the Veteran's bilateral knee disabilities.  Such an examination was conducted in April 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, will be expected in all instances.  38 C.F.R. § 4.21 (2010).

The Veteran's bilateral knee osteoarthritis is currently rated by analogy under the diagnostic codes for knee impairments and traumatic arthritis.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Under DC 5010, arthritis due to trauma substantiated by X-ray findings are to be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

For rating purposes, normal range of motion in a knee joint is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a noncompensable (0-percent) rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Limitation of leg flexion of a leg warrants a 10 percent rating where flexion is limited to 45 degrees and a 20 percent rating where flexion is limited to 30 degrees. Flexion that is limited to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.

Limitation of leg extension warrants a noncompensable disability rating when extension is limited to 5 degrees.  It warrants a 10 percent disability rating when limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating and such malunion with a moderate knee disability warrants a 20 percent rating.  Malunion of the tibia and fibula with a marked knee disability warrants a 30 percent rating. Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

Semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint warrants a maximum 20 percent rating.  38 C.F.R. § 4.71a, DC 5258.

Knee ankylosis at favorable degree in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a maximum 60 percent rating.  38 C.F.R. § 4.71a, DC 5256.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

In a May 1969 rating decision issued in June 1969, the Veteran was granted service connection for residuals of arthorotomy-meniscectomy of the left knee and assigned an initial 10 percent rating under DCs 5010-5257, effective February 15, 1969.  Following a May 1974 VA examination, showing full range of motion of the left knee, no tenderness or pain on passive motion, and normal X-rays, in a May 1974 rating decision, the Veteran's left knee disability rating was reduced to noncompensable based on improvement.  This rating remained unchanged until the June 2004 rating decision, the subject of this appeal.

A May 2004 VA orthopedic examination reflects the Veteran's reports of left knee episodic buckling and giving way.  He limped and favored his left knee, causing right knee problems, including pain and stiffness.  The right knee had been bothersome over the last year and was fairly stable with regard to the amount of dysfunction and pain.  The use of a brace, canes or crutches were denied.  He was able to walk on an even surface for 30 to 60 minutes and on an uneven surface for 30 minutes before developing knee pain.  Stairs were a problem and he avoided them as much as possible.

Physical examination conducted by the May 2004 VA orthopedic examiner reveals obvious right knee swelling, crepitus and some pain without significant abnormality of color or deformity.  Right knee extension was to 0 degrees and flexion was to 113 degrees with pain from 105 degrees to 113 degrees.  After repetitive testing and testing for pain, weakness, fatigability and incoordination, there was no change in flexion or extension.  Testing of the medial and the lateral collateral ligaments and anterior and posterior cruciate ligaments found to be were stable and normal.  An accompanying right knee X-ray revealed a small amount of chondrocalcinosis.  Following this examination and a review of the Veteran's claims file, an assessment of right knee osteoarthritis was made.

A May 2004 VA treatment note reflects the Veteran's complaints of chronic left knee pain and giving out at times.  Locking was denied.  Physical examination reveals the knee joint to be stable and without deformity or tenderness.  A left knee X-ray revealed osteoarthritis.  A diagnosis of left knee degenerative joint disease was made.

In a June 2004 VA treatment note, a large amount of crepitus in both knees, with the left worse than the right, was found.  Lachman's sign was negative.  The Veteran was able to ambulate without difficulty.

In the June 2004 rating decision, the RO, in pertinent part, recharacterized the Veteran's left knee disability as osteoarthritis of the left knee and assigned a 10 percent rating under DCs 5010-5257, effective February 11, 2004, and granted service connection for osteoarthritis of the right knee and assigned an initial 10 percent rating under DCs 5010-5257, effective February 11, 2004. 

An August 2004 VA treatment note reflects the Veteran's complaints of knee swelling, locking, clicking and grinding.  Physical examination found minimal effusion without deformity.  There was tenderness and mild crepitus along the medial joint line.  The medial collateral ligament opened by 0 mm with a valgus stress and the lateral collateral ligament opened by 0 mm with a varus stress.  Extension was to 0 degrees and flexion was to 120 degrees.  A diagnosis of left knee osteoarthritis was made.

An August 2004 VA knee X-rays revealed bilateral degenerative changes that were significantly greater on the left side.

A December 2004 VA treatment note reflects the Veteran's complaints of bilateral knee pain.  Physical examination revealed minimal knee effusion bilaterally without deformity.  There was tenderness along the medial joint line and the patella-femoral as well as mild crepitus along the medial joint line.  Flexion was to 90 degrees and extension was to 5 degrees.  An accompanying lower extremity magnetic resonance imaging (MRI) scan revealed bursitis in the head of the fibula and adjacent tibia, a non-normal appearing anterior cruciate ligament (ACL), degenerative changes in the medial compartment and anterior horn of the lateral meniscus and a subchondral cyst.  A diagnosis of bilateral knee osteoarthritis, with the left worse than the right, was made.

April 2005 VA and June 2005 VA treatment notes reflect extension to 0 degrees and flexion to 120 degrees.  It was not clear which knee this range of motion testing was referring to.

A September 2005 VA treatment note reflects the Veteran's complaints of bilateral knee pain, swelling, locking, clicking and grinding.  Physical examination found minimal effusion without deformities.  There was tenderness along the medial joint line and mild crepitus along the medial joint line.  The medial collateral ligament opened by 0 mm with a valgus stress and the lateral collateral ligament opened by 0 mm with a varus stress.  Extension was to 0 degrees and flexion was to 120 degrees.  It was not clear which knee this range of motion testing referred to.  

A February 2007 VA knee X-ray found degenerative changes in both knees that were more pronounced on the left.

An August 2009 VA treatment note was negative for gross effusion in the knees bilaterally.  Range of motion was from 0 to 120 degrees bilaterally.  An assessment of bilateral knee degenerative joint disease was made.

An April 29, 2010 VA orthopedic examination reflects the Veteran's complaints of bilateral knee pain, stiffness and dysfunction.  He reported knee flare-ups averaging two times a month, lasting on average two to three days, during which he experienced further pain, limitations and restrictions.  The use of a cane, crutches, a walker, a knee brace or splints were denied.  He had had numerous injections into his knees and periodically used Tylenol and hydrocodone with some relief.  When not taking his medication, the Veteran stated that he was able to stand no more than 5 to 10 minutes and walk no more than 5 to 10 minutes with a limp and a shuffling-type activity.  He had severe restrictions with any bending or squatting.

Physical examination conducted by the April 2010 VA orthopedic examiner showed the left knee to have a bony prominence over the medial joint and deformity and that he held his left knee in flexion while lying supine.  There was crepitus, swelling and pain.  Palpation of the left knee found no abnormality of temperature.  Range of motion testing found that the left knee lacked 10 degrees of extension and flexion was to 95 degrees with pain.  There was some suggestion of left knee quadriceps atrophy.  For the right knee, there was swelling, a bony prominence and deformity without a gross abnormality of color or atrophy.  Palpation of the right knee elicited no abnormality of temperature with crepitus, swelling and pain.  Range of motion for the right knee was to 0 degrees of extension and flexion was to 115 degrees with pain.  Repetitive motion testing and testing for pain, weakness, fatigability and incoordination, showed the same range of motion detailed as above with the presence of pain.  Stability testing of the medial and the lateral collateral ligament and anterior and posterior cruciate ligaments were stable and normal.  There was no ankylosis, subluxation or instability present.  The examiner noted that the Deluca criteria had been "performed."

Following this April 2010 VA examination and a review of the Veteran's claims file, assessments of bilateral knee osteoarthritis was made.  The examiner noted that he had reviewed the Veteran's claims file, the computerized medical records, taken a thorough history and performed a physical examination.  The examiner also noted that the Veteran had two "claims files," one from the National facility and one from the local facility.  However, a June 2011 response from the AMC reflects that there was no claims file for the Veteran at their facility.

In a March 2001 rating decision, service connection for osteoarthritis of the left knee due to limitation of extension was granted and an initial 10 percent rating was assigned, effective April 29, 2010, the date of VA examination.  The Veteran has not appealed this decision.

Analysis

The Veteran contends that the severity of his knee disabilities, including the limited motion and daily pain he experiences, warrants higher ratings.

During the entire appeal period, the Veteran has been rated 10 percent disabling under DC 5257 for instability.  However, the record fails to show any objective evidence of instability or of recurrent subluxation for either knee so as to warrant a compensable rating under this diagnostic code at any time during the appeal period.  38 C.F.R. § 4.71a, DC 5257.

Prior to April 29, 2010-Left Knee

Prior to April 29, 2010, a compensable rating for the Veteran's left knee limitation of motion would require extension to be limited to 10 degrees or flexion to be limited to 45 degrees.  Extension ranged from 0 degrees on multiple occasions to 5 degrees in a December 2004 VA treatment note.  Flexion ranged from 90 degrees in a December 2004 VA treatment note to 120 degrees on multiple occasions; a May 2004 VA examination found pain on flexion between 105 degrees and 113 degrees.  Painful motion can equate to limitation of motion.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 38 C.F.R. §§ 4.40, 4.45.  During this time, neither the Veteran's flexion nor extension would warrant a compensable rating, under DCs 5260 and 5261.  However, since there was X-ray evidence of arthritis and an indication of pain on flexion, with consideration of DeLuca, and DCs 5010-5003, and resolving all doubt in the Veteran's favor, a 10 percent rating was warranted under DCs 5010-5260.  However, there is no indication that the Veteran's subjective reports of left knee pain have caused functional loss sufficient to warrant a higher rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  

From April 29, 2010-Left Knee

Beginning on April 29, 2010, a rating in excess of 10 percent for the limitation of motion for the Veteran's left knee would require extension to be limited to 15 degrees or flexion to be limited to 30 degrees.  The April 2010 VA examination found that left knee range of motion "lacked 10 degrees" of extension and that flexion was to 95 degrees with pain.  It was not clear at what degree the pain began or whether the pain was present throughout the entire range of motion.  See Smallwood, supra; Lichtenfels, supra.  Applying all reasonable doubt, a rating of 10 percent for extension is warranted from April 29, 2010.  38 C.F.R. § 4.71a, DCs 5010-5260.  There is no indication that the Veteran's subjective reports of left knee pain have caused functional loss sufficient to warrant a higher rating based upon limitation of extension or flexion.  See 38 C.F.R. § 4.40; Deluca, supra.  A rating in excess of 10 percent is therefore not warranted based upon limitation of extension.  38 C.F.R. § 4.71a, DC 5261.  A separate rating of 10 percent due to extension was assigned in a March 2011 rating decision, even though there is no evidence of instability or recurrent subluxation to warrant the Veteran's separate rating under DC 5257.  Cf. Murray v. Shinseki, 24 Vet. App. 420 (2011) (where the Court held that a separate 10 percent rating for instability under DC 5257 could not be reduced to noncompensable after 20 years and substituted for a compensable rating under DCs 5260 and 5261 due to limitation of motion). 

Right Knee

A rating in excess of 10 percent for the Veteran's right knee osteoarthritis would require flexion be limited to 60 degrees or less or for extension be limited to 15 degrees or more.  Extension was to 5 degrees in December 2004, otherwise extension has been to 0 degrees, and flexion has consistently been to 90 degrees or more, since the award of service connection.  However, since there was X-ray evidence of arthritis and an indication of pain on flexion, with consideration of DeLuca, and DCs 5010-5003, and resolving all doubt in the Veteran's favor, a 10 percent rating was warranted under DCs 5010-5260.  However, there is no indication that the Veteran's subjective reports of right knee pain have caused functional loss sufficient to warrant a higher rating based upon limitation of extension or flexion.  See 38 C.F.R. § 4.40; Deluca, supra.  A rating in excess of 10 percent is therefore not warranted based upon limitation of extension, flexion or instability.  38 C.F.R. § 4.71a, DCs 5257, 5260, 5261.

The clinical evidence has demonstrated that the Veteran has retained a significant amount of bilateral knee motion and the examinations have consistently been negative for ankylosis.  The Veteran has not alleged, and the clinical evidence is negative for, dislocated semilunar cartilage, genu recurvatum or malunion of the tibia and fibula would warrant a higher rating for either knee for any period during the course of this appeal.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5262, 5263.  

A higher rating on the basis of arthritis is not warranted as there has not been X-ray evidence of involvement of two or more joint groups in regard to each knee for any period during the course of this appeal.  38 C.F.R. § 4.71a, DC 5003.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.

Extraschedular Rating

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The Veteran's right and left knee disorders have been manifested as described above during the course of the appeal.  There were no reported periods of hospitalization attributed to his service-connected knee disorders during this appellate period.  The Veteran's symptoms are contemplated by the Rating Schedule.  Hence, referral for consideration of an extraschedular rating is not warranted under the holding in Thun.


ORDER

Entitlement to a 10 percent rating for left knee osteoarthritis is denied.

Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis is denied.  


REMAND

The Court has held that a TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Since April 29, 2010, the Veteran has met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU.

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any nonservice-connected condition and advancing age, which would justify a TDIU due solely to the Veteran's service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

At an April 2010 VA examination, the Veteran reported that he had last worked in tree removal until 2007, when he left this employment "in part because of his knees and back."  The Board notes that the Veteran is also service-connected for lumbar spine and other disabilities.  

The Court has held that in the case of a TDIU claim, the duty to assist requires that VA obtain an examination that includes an opinion on what effect all of an appellant's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  The record does not contain such an opinion and thus an opinion is required.  Accordingly, an opinion is needed as to whether, without regard to his age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disabilities alone, or together, render him unable to secure and/or follow a substantially gainful occupation.  The Veteran has not submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  On remand, the Veteran will be asked to complete VA Form 21-8940 so that VA will have information concerning employment.  If the Veteran returns a VA Form 21-8940 with sufficient employment information, a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, should be sent to his former employer(s).

The Veteran receives treatment through the VA Medical Center (VAMC) in Albany, New York.  On remand, outstanding VA records dated since March 5, 2010 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Upstate New York VA Healthcare System, primarily from the Albany VAMC and the Olean VA outpatient clinic, since March 5, 2010.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative, a letter requesting that the Veteran provide information and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim remaining on appeal.  Explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to a TDIU and what VA will do.  In particular, specifically request that the Veteran sign, complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment.  If the Veteran returns a VA Form 21-8940 with sufficient former employment information, a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, should be sent to his former employer(s).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, schedule the Veteran for VA examination to determine the combined impact of all of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should also describe the impact of the Veteran's service-connected disabilities on his occupational and social functioning, and specifically opine whether it is at least as likely as not (50 percent or greater probability) the Veteran's knee disabilities alone, or together with his other service-connected disabilities, render him unable to secure and/or follow a substantially gainful occupation without regard to age or nonservice-connected disabilities.  VA should provide the examiner with a list of the Veteran's service-connected disabilities.  The examiner should comment on the Veteran's education and work experience in discussing his employability.  If the Veteran is unemployable, the examiner should indicate the time of onset.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


